DETAILED ACTION
This office action is in response to the amendments to the claims filed on 10/18/2022 and 11/16/2022.  Claim 1 is pending and currently being examined.  Note that although it is not clear why the Supplemental Response on 11/16/2022 was filed, the amendments to the claims therein have been entered.  The claims filed on 11/16/2022 will supersede the claims filed on 10/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previously made claim objections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (PG Pub US 20170350382 A1) in view of McCourt (PG Pub US 20100189577 A1).

In Re Claim 1, with reference to the Figure 5 embodiment of the control unit, Nakano discloses a bellows pump device (Figure 2) comprising: a pump head (11) having a suction passage (34) and a discharge passage (35) for a transport fluid (paragraph [0055]); a first bellows (13) and a second bellows (14) mounted on the pump head (11) so as to be expandable/contractible independently of each other and configured to suck the transport fluid from the suction passage (34) thereinto by expansion thereof and discharge the transport fluid therefrom to the discharge passage (35) by contraction thereof (paragraphs [0064]-[0067]); a check valve (15 or 16) configured to permit flow of the transport fluid in one direction in the suction passage (34) and the discharge passage (35) and block flow of the transport fluid in another direction in the suction passage (34) and the discharge passage (35) (paragraphs [0064]-[0067]); a first driving unit (27) having a first suction-side fluid chamber (26) and a first discharge- side fluid chamber (21) and configured to supply a pressurized fluid to the first suction-side fluid chamber (26) thereby causing the first bellows (13) to expand to a most expanded state, and supply the pressurized fluid to the first discharge-side fluid chamber (21) thereby causing the first bellows (13) to contract to a most contracted state (paragraph [0045]); and a second driving unit (28) having a second suction-side fluid chamber (26) and a second discharge-side fluid chamber (21) and configured to supply a pressurized fluid to the second suction- side fluid chamber (26) thereby causing the second bellows (14) to expand to a most expanded state, and supply the pressurized fluid to the second discharge-side fluid chamber (21) thereby causing the second bellows (14) to contract to a most contracted state (paragraph [0045]); wherein the second bellows (14) contracts from the most expanded state before the first bellows comes (13) into the most contracted state, and the first bellows (13) contracts from the most expanded state before the second bellows (14) comes into the most contracted state (paragraph [0078]), the bellows pump device further comprising a first fluid pressure adjustment unit (51, 4) configured to adjust a first fluid pressure of the pressurized fluid in the first discharge-side fluid chamber (21) of the first driving unit (27) (paragraph [0082]), a second fluid pressure adjustment unit (52, 5) configured to adjust a second fluid pressure of the pressurized fluid in the second discharge-side fluid chamber (21) of the second driving unit (28) (paragraph [0083]), and a control unit (6) configured to control the first fluid pressure adjustment unit (51, 4) such that the first fluid pressure is held constant at pressure P2 through the entire contracting stroke of duration T2 (see Figure 5 and paragraph [0088]) which includes a time period from when the second bellows (14) starts contracting to a time at which the first bellows (13) comes into the most contracted state, and control the second fluid pressure adjustment unit (52, 5) such that the second fluid pressure is held constant at pressure P2 through the entire contracting stroke of duration T2 (see Figure 5 and paragraph [0088]) which includes a time period from when the first bellows (13) starts contracting to a time at which the second bellows (14) comes into the most contracted state.
Although Nakano discloses continuous decrease of fluid pressure at a constant decreasing rate (paragraph [0113] and Figure 9), but, Nakano does not disclose that the continuous decrease is on the discharge side fluid chamber (The decrease in Figure 9 is on the suction side fluid chamber).
However, McCourt discloses a control unit (5, paragraph [0107]) for an analogous diaphragm pump (10, paragraph [0100]) that operates similar to a bellows pump because it uses air as the motive fluid (paragraph [0103]) to displace the diaphragm (16 or 20) (paragraphs [0100], [0107]; Figure 1), the control unit (5) includes a pressure adjustment unit (1, 6; Figures 1 and 6b; paragraph [0105] and [0110]) that adjusts the pressure of the pressurized fluid going into the discharge side fluid chamber (21 or 22) (paragraph [0110] states that 6 is a fully variable air supply valve that controls the pressure of pressurized air).  The control unit (5) configured to control the first fluid pressure adjustment unit (1, 6) such that the first fluid pressure is decreased continuously (paragraph [0110]) during a period of time near the end of the discharge stroke, and the first fluid pressure is reduced to zero (“temporarily halt the supply” – paragraph [0099]) before the end of stroke, i.e. at the contraction halfway point (“completely halting the supply of compressed air at the turndown point” – paragraph [0099]) (paragraphs [0099] and [0110]; Figures 1 and 6b).

    PNG
    media_image1.png
    921
    870
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pressure adjustment unit of the control unit of Nakano such that the first fluid pressure is decreased continuously at a constant decreasing rate during a period of time near the end of the contraction stroke of the first bellows, and reach zero pressure at the contraction halfway point as taught by McCourt for the purpose of increasing efficiency of operation (paragraphs [0099] and [0110] of McCourt state that efficiency is increased by reducing the pressure of the supply of compressed air near the end of the stroke and using the natural expansion of the compressed air to reach the end of stroke position, and that the invention can be utilized with any type of pump chosen with sound judgement by a person of ordinary skill in the art. The examiner submits that one of ordinary skill in the art would recognize that bellows pumps operate similar to McCourt’s double diaphragm pump).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pressure adjustment unit of the control unit of Nakano such that the second fluid pressure is decreased continuously at a constant decreasing rate during a period of time near the end of the contraction stroke of the second bellows, and reach zero pressure at the contraction halfway point as taught by McCourt for the purpose of increasing efficiency of operation (paragraphs [0099] and [0110] of McCourt state that efficiency is increased by reducing the pressure of the supply of compressed air near the end of the stroke and using the natural expansion of the compressed air to reach the end of stroke position, and that the invention can be utilized with any type of pump chosen with sound judgement by a person of ordinary skill in the art. The examiner submits that one of ordinary skill in the art would recognize that bellows pumps operate similar to McCourt’s double diaphragm pump).

    PNG
    media_image2.png
    921
    870
    media_image2.png
    Greyscale

Although Nakano and McCourt do not explicitly state that first/second fluid pressure is decreased FROM a time at which the second/first bellows starts contracting, it is one of the choices that is within the stroke time period T2 (see illustration above), and choosing the decrease-start-point from a finite number of options over time period T2 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of the following analysis outlined in MPEP 2143, Section E:
The McCourt reference recognized the problem of energy inefficiency (paragraph [0005]).
Nakano discloses a finite range of solution data points over time period T2 where the pressure decrease can begin.
The start of contraction of the second bellows is a specific time point on the contraction stroke of the first bellows, therefore one of ordinary skill in the art could have pursued the known potential solution with a reasonable expectation of success.
Choosing start of contraction of the second bellows as the pressure decrease start point would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        28 November 2022